Citation Nr: 1606388	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  08-25 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1988.  He died in April 2007.  The appellant is his surviving spouse.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2010, the Board remanded the issues of service connection for the cause of the Veteran's death, service connection for PTSD for accrued benefits purposes, service connection for lung cancer for accrued benefits purposes, and service connection for brain cancer for accrued benefits purposes to obtain consent for additional private treatment records, for Social Security Administration (SSA) records, and to determine whether herbicides were used in the vicinity of the Kadena AFB in Okinawa, Japan from June 1970 to April 1973 or the U-Tapao AFB in Thailand from June 1974 to June 1975, as alleged.  Pursuant to the Board's remand directives, additional private treatment records and SSA records were obtained, and the Agency of Original Jurisdiction (AOJ) determined that the evidence did not support a finding of exposure to herbicide agents during service either at Kadena AFB or U-Tapao AFB.  

In July 2014, the Board denied service connection for posttraumatic stress disorder (PTSD), lung cancer, and brain cancer for accrued benefits purposes and remanded the issue of service connection for the cause of the Veteran's death for clarification of representation and consideration of additional evidence that had been submitted in support of the appeal without waiver.  Pursuant to the Board's remand directives, the July 2014 letter asked the appellant to clarify representation, and the appeal was readjudicated in October 2014 with consideration of the additional evidence submitted; therefore, in consideration of the foregoing, the Board finds that there has been compliance with the Board's prior remand directives.  Stegall v. West, 
11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In September 2015, the Board referred the case to the Veterans Health Administration (VHA) for a medical expert opinion to address certain medical questions pertaining to the issue on appeal.  In July 2015, a medical opinion from a VA oncologist was obtained, and a copy of the medical opinion was provided to the appellant.  38 C.F.R. § 20.901 (2015) (the Board has the authority to obtain a VHA medical expert opinion when, in its judgment, such medical expertise is needed for an equitable disposition of an appeal).


FINDINGS OF FACT

1.  In April 2007, the Veteran died of cardiopulmonary arrest due to post obstructive pneumonia due to terminal lung cancer, with no other underlying causes or significant contributory conditions.    

2.  At the time of the Veteran's death, service connection was in effect for obstructive sleep apnea and traumatic arthritis of the lumbar spine.  

3.  The Veteran was not exposed to herbicide agents during service, and herbicide exposure during service is not presumed.

4.  No service-connected disability or combination of disabilities substantially or materially contributed to the cause of the Veteran's death. 

5.  The cause of the Veteran's death was not causally or etiologically related to service or a service-related disability.  

6.  Lung cancer was caused by cigarette smoking.

7.  Service connection is precluded for disability due to the use of tobacco products during active service.



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 1310, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.5, 3.102, 3.159, 3.301, 3.303, 3.307, 3.309, 3.310, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of a veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted. Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a statement of the case (SOC) or a supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the May 2007 notice letter sent prior to the initial denial of the claim, the RO advised the appellant of what the evidence must show to establish entitlement to dependency and indemnity compensation and described the types of information and evidence that the appellant needed to submit to substantiate the claim for service connection for the cause of the Veteran's death.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the appellant's behalf in support of the claim.  

The RO did not address the element of the effective date in the May 2007 notice letter; however, the absence of such notice is harmless error because the appeal is denied for reasons explained below, and no effective date will be assigned.  The May 2007 notice letter also did not fully comply with Hupp notice requirements because it did not provide notice of the Veteran's service-connected disabilities prior to his death; however, the RO notified the appellant of the service-connected disabilities in the July 2007 rating decision, and the appellant has since demonstrated actual knowledge of the service-connected disabilities, and the evidence required to substantiate a DIC claim based on a previously service-connected condition.  See, e.g., March 2014 VA Form 21-4138 (noting that the Veteran was awarded service-connected disability benefits for sleep apnea and a back disability); November 2014 letter (noting that sleep apnea was a recognized service-connected disability).  In consideration of the foregoing, the Board finds that the VCAA notice requirements were adequately satisfied, and there is no outstanding duty to inform the appellant that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the Federal Circuit has held that 38 U.S.C.A. § 5103A (a) applies to DIC claims.  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  Under such statutory authority, VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A (a)(1).  However, VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim.

In this case, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the appeal process.  The appellant was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The Veteran's complete service treatment records and post-service treatment records adequately identified as relevant to the appeal have been obtained or otherwise submitted and are associated with the record.  Records from the Social Security Administration were obtained.  Attempts to verify the Veteran's alleged in-service herbicide exposure were made and yielded negative results.  See, e.g., August 2013 letter from the RO to the appellant.  

In February 2011, a VA medical opinion based on review of the record was obtained.  Because clarification was needed, a VHA advisory medical opinion was obtained in November 2015.  The collective VA reviewers provided a medical opinion based on an accurate medical history through review of the record, to include consideration of the Veteran's past complaints, diagnoses, and treatment, and the findings shown on prior VA examinations.  In consideration thereof, the Board finds that the VA reviewers had adequate facts and data regarding the history and severity of the cause of the Veteran's death when rendering the medical opinion.  The VA reviewers provided a medical opinion on the likelihood of a relationship between the respiratory findings and exposure to vehicle fuels during service and the cause of the Veteran's death (i.e., lung cancer) and supported the medical opinion with adequate rationale.  The appellant does not contend, and the evidence does not show, that the Veteran died of lumbar traumatic arthritis or sleep apnea.  For these reasons, the Board finds that the collective February 2011 VA medical opinion and November 2015 VHA advisory medical opinion are adequate, and no further medical opinion is needed.   

The appellant has asked that an autopsy of the Veteran's remains be performed specifically to determine whether there was exposure to herbicide agents during service; however, the record shows that an autopsy was already performed and did not confirm prior herbicide exposure.  See death certificate; see also July 2014 letter from the appellant (arguing that the autopsy was incomplete and not performed correctly because it did not show prior herbicide exposure).  If a second autopsy were to be performed by VA, it is unlikely to yield different results (i.e., show that the Veteran was exposed to herbicide agents), especially because more than eight years have now passed since the Veteran's death.  Even if a second autopsy showed exposure to herbicide agents and/or other chemicals during the Veteran's lifetime, it would not show that such exposure occurred during active service, which is the question at issue in this case.  For these reasons, the Board finds that another autopsy is not needed.  
  
The appellant has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required.  

Service Connection for Cause of Death Legal Criteria

Dependency and indemnity compensation (DIC) is payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly autopsy reports.  38 C.F.R. § 3.312(a).

The service connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).    

In order to establish service connection for the cause of death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

One cause of the Veteran's death, lung cancer (as a malignant tumor), is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The other causes of the Veteran's death, post-obstructive pneumonia and cardiopulmonary arrest (which is not a cardiovascular "disease"), are not "chronic diseases" under 
38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable to those diagnoses.  Walker, 708 F.3d at 1331.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as a malignant tumor, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the evidence must show the following: (1) that the veteran served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he currently suffers from a disease associated with exposure to certain herbicide agents listed under 38 C.F.R. 
§ 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 
38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  The list of diseases associated with exposure to certain herbicide agents includes respiratory cancers, including lung cancer.  See 38 C.F.R. § 3.309(e).

Service Connection for Cause of Death Analysis

The appellant primarily contends that the Veteran's lung cancer, which caused his death, was causally related to exposure to herbicide agents or exposure to vehicle fuel during service.  In the alternative, the appellant asserts that the lung cancer was causally or etiologically related to respiratory findings and symptoms that were manifested during service.  The appellant also contends that heart problems contributed to the Veteran's death, which were caused or aggravated by PTSD.  

Prior to the Veteran's death, service connection was in effect for obstructive sleep apnea and traumatic arthritis of the lumbar spine.  The appellant does not contend, and the evidence does not show, that the service-connected traumatic arthritis of the lumbar spine caused or contributed to the Veteran's death.  Regarding sleep apnea, the appellant only contends that the respiratory findings and symptoms during service were manifestations of lung cancer.  She does not contend, and the evidence does not otherwise show, that sleep apnea either caused or aggravated lung cancer or was a principal or contributory cause of death.  The appellant has consistently asserted that a condition not yet service connected (i.e., lung cancer and/or a heart disability), rather than an already service-connected disability, caused or contributed to the Veteran's death. 

The death certificate reveals that the Veteran died in April 2007 of cardiopulmonary arrest due to post-obstructive pneumonia due to terminal lung cancer.  No other causes or significant contributory conditions for the Veteran's death were identified.    

After review of all the lay and medical evidence of record, the Board finds that the evidence weighs against finding that the cause of the Veteran's death was causally or etiologically related to service.  Because the Veteran had military occupational specialties (MOS) of vehicle maintenance technician, vehicle operator/dispatcher, and vehicle and equipment supervisor during service, and his military duties would likely have required the type of work associated with exposure to fuel, the Board finds that the Veteran was exposed to fuel (i.e., sustained respiratory "injury") during service.  See DD Forms 214.  

The Board next finds that the weight of the evidence is against a finding that lung cancer, to include chronic symptoms related thereto, was manifested during service.  The service treatment records, which are complete, show treatment for respiratory illnesses at various times during service, including for cold and flu symptoms, tracheobronchitis, viral respiratory infection, and pneumonia; however, there were no reports of, complaints of, diagnosis of, or treatment for lung cancer, to include any symptoms related thereto, during service, and the lungs and chest were clinically evaluated as normal at the April 1988 service retirement examination. 

Because the in-service respiratory complaints were clinically evaluated and treated during service and attributed to respiratory disabilities other than lung cancer such as tracheobronchitis and pneumonia, and the lungs and chest were evaluated and determined to be normal at the time of service separation, the Board finds that lung cancer is a condition that would have ordinarily been recorded during service; therefore, the lay and medical evidence generated contemporaneous to service are likely to reflect accurately the Veteran's physical condition, are complete, and are of significant probative value and provide evidence against a finding of lung cancer, to include chronic symptoms related thereto, during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).    

The Board next finds that the evidence weighs against finding that lung cancer symptoms were manifested continuously since service, including to a compensable degree within the first post-service year.  Lung cancer (i.e., stage 4 small cell cancer of the lung) was diagnosed in November 2006, approximately 18 years after service separation.  The eighteen-year gap between the diagnosis for lung cancer and service is a factor that weighs against a finding of service incurrence.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  

The weight of the evidence is against a finding that lung cancer, which was first manifested many years after service, is otherwise related to service.  After reviewing the record and the medical literature pertaining to the etiology of lung cancer, the February 2011 VA reviewer opined that it was less likely than not that the Veteran's death from lung cancer was related to an event, injury, or disease that occurred in service.  The February 2011 VA reviewer reasoned that the Veteran's death was most likely due to cigarette smoking, noting that tobacco smoke was the primary cause of lung cancer according to the medical literature.  See also medical article entitled Cancer Misdiagnosis Guide (noting that smokers have the greatest risk of developing lung cancer, and quitting smoking greatly reduces the risk).  The February 2011 VA reviewer wrote that the infiltrates noted in the 1970s all resolved with no residual as evidenced by a normal chest x-ray in 1986.  The February 2011 VA reviewer noted that the interstitial markings in 1988 were incidental x-ray findings, and there was no objective evidence that they were a precursor to malignancy, particularly because lung cancer was not diagnosed until 18 years later.   
The February 2011 VA reviewer did not specifically discuss the diagnosis and treatment for pneumonia at various times during service or the likelihood of a nexus between such diagnosis and treatment and post-obstructive pneumonia, which was identified as an underlying cause of death on the death certificate; however, the February 2011 VA reviewer specifically considered the findings noted on multiple chest x-rays throughout service, including after the treatment for pneumonia, and found no evidence of malignancy, including any precursors to malignancy, during service.  See Dorland's Illustrated Medical Dictionary 1464 (30th ed. 2003) (defining obstructive pneumonia as pneumonia due to obstruction of the air passages, as by bronchogenic carcinoma).  Because the February 2011 VA reviewer explained that there was no evidence of malignancy (i.e., cancer) during service, it is reasonably inferred that the February 2011 VA reviewer opined that the pneumonia diagnosed and treated during service was not caused by or due to lung cancer and, therefore, was not related to the cause of the Veteran's death (i.e., obstructive pneumonia resulting from terminal lung cancer).  

Because the appellant submitted a medical article that suggested that diesel fuel, leaded gasoline, and unleaded gasoline were types of dioxin and that dioxin resulted in an increased incidence of various forms of cancer, and it was not clear whether the significance of the respiratory symptoms during service in the development of terminal lung cancer during service was adequately considered by the February 2011 VA reviewer, the Board obtained a VHA medical advisory opinion in November 2015.  After reviewing the record, the reviewing VA oncologist opined that it was less likely than not that the terminal lung cancer was caused or etiologically related to service, to include exposure to fuel during service and/or respiratory symptoms manifested during service.  The reviewing VA oncologist explained that radiographic abnormalities cleared under observation during service carried the clear implication that the conditions causing the abnormalities were not malignant.  The reviewing VA oncologist reasoned that chronic or acute bronchitis, asthma, bronchopneumonia, or other conditions that cause transient and resolving radiographic abnormalities did not cause lung cancer.  The reviewing VA oncologist wrote that it was not at all plausible that the radiographic abnormalities during service represented undiagnosed lung cancer because, of all forms of lung cancer, small cell carcinoma of the lung had the shortest doubling time and, therefore, the shortest time between onset of the malignancy and its diagnosis.  The reviewing VA oncologist reasoned that it was incompatible with current medical knowledge to infer that radiographic abnormalities detected decades before the cancer diagnosis were in any way related to the small cell cancer carcinoma of the lung.  

After specifically considering the exposure to diesel fuel during service, the reviewing VA oncologist opined that the Veteran's smoking history adequately explained the lung cancer.  The reviewing VA oncologist reasoned that, as a causal factor, the smoking history so overwhelmed any military exposure to carcinogens, or the sequelae of any respiratory disorder occurring during service, that it was not medically plausible to opine that the military exposures or events during service at least as likely as not caused the terminal lung cancer.  

Because the February 2011 VA reviewer and November 2015 reviewing VA oncologist had adequate facts and data on which to base the medical opinions, and provided adequate rationale for the medical opinion, the collective medical opinions are of significant probative value.  There is no competent medical opinion to the contrary of record.  

Although the appellant submitted a medical article entitled "Impact of Stanford's Medical Waste Disposal Practices," which suggested that diesel fuel, leaded gasoline, and unleaded gasoline resulted in an increased incidence of various forms of cancer, the medical article does not specifically link fuel exposure to the development of small cell carcinoma of the lung.  Also, unlike the VA medical opinions, the medical article does not consider the significance of a long smoking history as a potential causal factor for lung cancer, as compared to any fuel exposure, in the development of cancer, so is based on a less accurate history as compared to this case.  For these reasons, the medical article is of lesser probative value than the VA medical opinions discussed above.  

Furthermore, the weight of the evidence is against a finding of herbicide exposure during service, to include on a presumptive basis.  The appellant contends that the Veteran had visitation in the Republic of Vietnam while stationed in Thailand, and, during his lifetime, the Veteran similarly alleged visitation in Vietnam during service; however, the evidence showing no service or visitation in the Republic of Vietnam outweighs the lay assertion of in-service visitation in the Republic of Vietnam, which is not substantiated by the record and is of no probative value.  See, e.g., February 2007 3101 Print (noting that there was no evidence in the file to substantiate any service in the Republic of Vietnam); undated statement from the appellant (noting that she tried for months but was unsuccessful in locating any other veterans who could attest to the Veteran having had visitation in Vietnam); August 2012 letter from the appellant (noting that there were no orders to prove visitation in Vietnam, and no persons who could verify visitation in Vietnam); April 1972 service letter from the Veteran (writing that he was going to leave Okinawa for temporary duty at another base and the location was classified secret), May 1972 service letter from the Veteran (noting that he was then stationed at the Takhli Air Force base in Thailand and other soldiers were arriving on temporary duty from Vietnam, among other countries, and describing the base location as about two hundred miles from Vietnam); June 1974 service letter from the Veteran (noting that he flew through Alaska, Japan, and the Philippines before landing in Thailand, and had not been off the base yet); October 2010 VA memorandum.     

Regarding the Veteran's service at the U-Tapao AFB in Thailand from June 1974 to June 1975 where he served as a special vehicle repairman and at the Takhli AFB in Thailand in 1972, the Board notes that the majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases (AFB) of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  This applies only during the Vietnam Era, from February 28, 1961 to May 7, 1975.  See VBA Manual M21-1, IV.ii.1.H.5.b.

In this case, the appellant does not allege, and the evidence does not show, that the Veteran served as a security policeman, security patrol dog handler, or member of a security police squadron while stationed at the U-Tapao or Takhli AFBs.  Rather, as stated above, the Veteran served as a vehicle maintenance technician, vehicle operator/dispatcher, and vehicle and equipment supervisor during service.  Although the appellant has alleged that the Veteran ran convoys and unloaded loads of cargo while stationed in Thailand, and the evidence shows that the Veteran served as a vehicle operator/dispatcher for a period of time during service, the evidence does not show that military duties would have required the Veteran to cross frequently the perimeter into the areas that had been sprayed with herbicide agents so that herbicide exposure may be presumed.  Rather, the service personnel records and the letters written by the Veteran throughout service show that he typically performed military duties on the base to which he was assigned, and that such duties were not performed near or along the perimeter of the base.  

Regarding the appellant's allegation that there was herbicide exposure while serving in Thailand by virtue of being exposed to equipment used in spraying missions, the October 2010 VA memorandum regarding herbicide use in Thailand during the Vietnam era reads that there is no presumption of herbicide exposure based on being near or working on aircraft that may have flown over Vietnam or handling equipment once used in Vietnam because aerial spraying of tactical herbicides in Vietnam did not occur everywhere, and it was inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam; therefore, the weight of the evidence is against a finding of presumed exposure to herbicides as a result of Thailand service.

Regarding the Veteran's service at the Kadena AFB in Okinawa, Japan and Guam, there is no official service department record or other credible evidence of record that the Veteran was exposed to herbicides in Guam or Okinawa.  The list of herbicide use and test sites outside of Vietnam provided by the Department of Defense does not include Guam or Okinawa, Japan.  

The appellant has also alleged that heart problems, purportedly due to PTSD resulting from combat exposure during service, caused or contributed to the Veteran's death; however, the assertion is inconsistent with, and outweighed by, the competent medical evidence of record.  The death certificate was signed by a physician who certified that the Veteran's death occurred due to the causes and in the manner stated on the form.  The certifying physician noted that cardiopulmonary arrest (i.e., stoppage of the heart and lungs) was the immediate cause of death (i.e., the terminal event that led to death or the final condition resulting in death), and the underlying cause (i.e., etiology) of the cardiopulmonary arrest was post-obstructive pneumonia due to terminal lung cancer.  See Dorland's Illustrated Medical Dictionary 132 (defining cardiac arrest as the sudden cessation of the pumping function of the heart, with disappearance of arterial blood pressure, connoting either ventricular fibrillation or ventricular standstill; it usually leads to death unless corrected but may be temporary or paroxysmal).  Because there is no indication that a heart disability caused or contributed to the Veteran's death, the appellant's unsupported lay assertion is of no probative value.   


To the extent that the appellant may be arguing that tobacco smoking during service caused the Veteran's lung cancer, for claims filed after June 9, 1998, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  38 U.S.C.A. §§ 1103(a), 1110, 1131.  The appellant filed the current claim in 2007; therefore, this assertion is against the claim for service connection as it suggests a nonservice-related etiology for lung cancer.   

Although the appellant has asserted that the Veteran's lung cancer, which caused his death, was related to service, she is not competent to diagnose cancer or render a competent opinion regarding its cause because the diagnosis and etiology of lung cancer requires medical expertise and falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  The etiology of the Veteran's lung cancer is a complex medical etiological question dealing with the origin and progression of the respiratory system, and lung cancer is a disorder diagnosed primarily on clinical findings and physiological testing, including imaging tests such as x-ray.  See medical article entitled Cancer Misdiagnosis Guide (noting that physicians use imaging tests, sputum tests, bronchoscopy, and biopsy to diagnose lung cancer).  Thus, while the appellant is competent to report respiratory symptoms demonstrated by the Veteran that she observed at any time, she is not competent to opine on whether there is a link between lung cancer, the symptoms of which were manifested many years after service, and active service, including purported herbicide exposure or exposure to fuel during service, because such a medical opinion requires specific medical knowledge and training.  For these reasons, the appellant's purported opinion is of no probative value.    


Thus, in consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the appeal of service connection for the cause of the Veteran's death and, consequently, the appeal must be denied.  Because the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


